Michigan Supreme Court
                                                                                           Lansing, Michigan




Syllabus
                                                                Chief Justice:         Justices:
                                                                Stephen J. Markman     Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
                                                                                       Richard H. Bernstein
                                                                                       Joan L. Larsen
                                                                                       Kurtis T. Wilder
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Kathryn L. Loomis



                      HAKSLUOTO v MT CLEMENS REGIONAL MEDICAL CENTER

               Docket No. 153723. Argued April 12, 2017 (Calendar No. 1). Decided June 27, 2017.

               Jeffrey and Carol Haksluoto filed a medical malpractice claim in the Macomb Circuit
       Court against Mt. Clemens Regional Medical Center, General Radiology Associates, PC, and Eli
       Shapiro, DO, for injuries Jeffrey sustained after he was misdiagnosed in Mt. Clemens’s
       emergency room on December 26, 2011. Plaintiffs mailed a notice of intent (NOI) to file a claim
       on December 26, 2013, the final day of the two-year statutory period of limitations. Plaintiffs
       filed their complaint on June 27, 2014, which was 183 days after service of the NOI. Defendants
       moved for summary disposition under MCR 2.116(C)(7), arguing that the suit was barred by the
       two-year statute of limitations. The court, Peter J. Maceroni, J., denied defendants’ motion.
       Defendants appealed, and the Court of Appeals, CAVANAGH, P.J., and RIORDAN and GADOLA,
       JJ., reversed, holding that MCR 1.108—the rule concerning the calculation of time—was best
       understood to signify that the 182-day notice period began on December 27, 2013—the day after
       plaintiffs served the NOI—and expired on June 26, 2014, which meant that the notice period did
       not commence until one day after the limitations period had expired, and therefore filing the NOI
       on the last day of the limitations period failed to toll the statute of limitations. 314 Mich App
       424 (2016). The Supreme Court granted plaintiffs’ application for leave to appeal to consider
       whether plaintiffs’ NOI tolled the statute of limitations and whether plaintiffs’ complaint filed
       the day after the notice period ended was therefore timely. 500 Mich 892 (2016).

               In a unanimous opinion by Chief Justice MARKMAN, the Supreme Court held:

               The limitations period for medical malpractice actions set forth in MCL 600.5805(6) is
       tolled when the NOI is filed on the last day of the limitations period. A timely NOI preserves the
       whole day the NOI is filed as a day to be used once the limitations period begins running after
       the notice period ends.

              1. Under MCL 600.5805(6), the limitations period for a medical malpractice action is
       two years. MCL 600.2912b(1) requires that a prospective medical malpractice plaintiff provide
       a potential defendant at least 182 days of notice prior to filing suit. MCL 600.5856(c) provides
       that mailing an NOI tolls the statute of limitations at the time notice is given in compliance with
       the applicable notice period under MCL 600.2912b if during the notice period a claim would be
barred by the statute of limitations. Therefore, the NOI only tolls the statute of limitations if
there is time remaining in the limitations period to toll. However, as a general proposition,
Michigan rejects fractions of a day, and because the NOI in this case was filed on the final day of
the limitations period—which meant that only a fraction of a day was left in the limitations
period—the determination of whether any time remained to toll the statute of limitations
depended on the determination of whether to round the fraction of a day up to a whole day
remaining or round down to no days remaining in the limitations period.

        2. The law of fractional days has two relevant strands: how time periods are counted and
how fractional days are rounded off. With regard to how time periods are counted, MCL 8.6 and
MCR 1.108(1) provide that, in computing a period of time, the first day is excluded and the last
day is included. The method of excluding the first day and including the last in calculating a
period of time is tantamount to a common-law principle given its consistent application in all
contexts since Michigan’s origins; the rationale for this method is to ensure that parties receive
the entire amount of time to which they are entitled. Because only whole days are counted so as
to ensure that the amount of time being provided to the “user” of the time consists of the entire
amount of time the law allows, the user of the time receives as many whole days as are allowed
under the statute—in this case, 182 days—plus the fractional day that initiates the time period.
Accordingly, in this case, once the NOI was filed on December 26, 2013, “day 182” was June
26, 2014; the notice period ran for 182 whole days plus whatever fraction of the day was left on
December 26, 2013, when the NOI was placed in the mail.

        3. However, the law of counting time provided no answer as to whether the limitations
period should be treated as having any time left to toll when there was only a fraction of a day
remaining in the limitations period. The law relating to the rounding off of fractional days was
used to resolve this question. The touchstone of the common law is that fractional days must be
rounded off in a way that accords with common understanding and is consistent with prevailing
social customs, practices, and expectations. Because the Court of Appeals’ conclusion would
leave a plaintiff who filed an NOI before the expiration of the limitations period “deadlocked,”
such a conclusion could not be countenanced. Consequently, a timely NOI preserves the day the
NOI is filed as a day to be used once the limitations period begins running after the notice period
ends. This applies to any NOI that triggers tolling under MCL 600.5856(c), whether filed on the
final day of the limitations period or on some earlier day. Once the notice period ends and the
time for the plaintiff to bring a claim once again begins to run, it will run for the number of
whole days remaining in the limitations period when the NOI was filed, plus one day to reflect
the fractional day remaining when the NOI itself was filed. Therefore, when an NOI is filed on
the final day of the limitations period, the next business day after the notice period expires is an
eligible day to file suit.

        4. In this case, plaintiffs filed the NOI on the final day of the limitations period,
December 26, 2013, which preserved that entire day for use when the 182-day notice period
finally expired. Consequently, the NOI tolled the limitations period, leaving one day for
plaintiffs to file their complaint after the notice period ended. Plaintiffs had to wait the entire
182 days of the notice period so as to provide defendants the entire 182 days of notice to which
they were entitled. In this case, plaintiffs had to wait 182 days as calculated by MCR 1.108(1),
meaning that plaintiffs had to wait until June 26, 2013, was over before using whatever time
remained in the period of limitations—in this case, one day, June 27, 2013—to file their
complaint. Because plaintiffs filed their complaint on June 27, 2013, plaintiffs’ complaint was
timely filed.

       Reversed and remanded.




                                   ©2017 State of Michigan
                                                                             Michigan Supreme Court
                                                                                   Lansing, Michigan




OPINION
                                                      Chief Justice:           Justices:
                                                      Stephen J. Markman       Brian K. Zahra
                                                                               Bridget M. McCormack
                                                                               David F. Viviano
                                                                               Richard H. Bernstein
                                                                               Joan L. Larsen
                                                                               Kurtis T. Wilder

                                                                       FILED June 27, 2017



                             STATE OF MICHIGAN

                                   SUPREME COURT


JEFFREY HAKSLUOTO and
CAROL HAKSLUOTO,

              Plaintiffs-Appellants,

v                                                               No. 153723

MT. CLEMENS REGIONAL MEDICAL
CENTER, a/k/a McLAREN MACOMB,
GENERAL RADIOLOGY ASSOCIATES,
PC, and ELI SHAPIRO, D.O.,

              Defendants-Appellees.


BEFORE THE ENTIRE BENCH

MARKMAN, C.J.
       The Revised Judicature Act (RJA), MCL 600.101 et seq., requires that a

prospective medical malpractice plaintiff provide a potential defendant at least 182 days

of notice prior to filing suit. If a plaintiff files a notice of intent (NOI) to file a claim

before the limitations period for the malpractice action expires, but the limitations period

for the malpractice action would otherwise expire during the 182-day notice period, the
statute of limitations for the malpractice action is tolled for the duration of the notice

period. In this case, we consider whether the limitations period is tolled when the NOI is

filed on the last day of the limitations period, leaving no whole days of the limitations

period to toll. We conclude that the limitations period is tolled under such circumstances.

As a result, we further conclude that plaintiff’s complaint, which was filed the day after

the notice period ended, was timely, and we reverse the contrary decision of the Court of

Appeals.

                               I. FACTS AND HISTORY

       On December 26, 2011, plaintiff Jeffrey Haksluoto 1 went to the emergency room

at defendant Mt. Clemens Regional Medical Center, complaining of abdominal pain and

various forms of gastrointestinal distress. He was given a CT scan that was interpreted

by defendant Dr. Eli Shapiro as being unremarkable, and plaintiff was sent home.

Plaintiff went back to the emergency room on January 6, 2012, at which time, he asserts,

he was correctly diagnosed, prompting emergency surgery. Plaintiff now alleges that Dr.

Shapiro misinterpreted the CT scan on December 26 and that if it had been properly

interpreted, his condition would have been detected sooner and addressed rather than

worsening.

       It is undisputed that the end of the limitations period for plaintiff’s medical

malpractice claim was December 26, 2013. Plaintiff served his NOI on that very date,

the final day of the limitations period. After waiting 182 days from December 26, 2013,

1
 His wife, Carol Haksluoto, is also a named plaintiff, claiming loss of consortium. For
ease of reference, this opinion will refer to plaintiff in the singular form.



                                            2
plaintiff then filed his complaint on the “183rd day,” June 27, 2014. Shortly after he filed

his complaint, defendants filed a motion for summary disposition, arguing that the suit

was time-barred, but the trial court denied the motion.

       The Court of Appeals reversed. Haksluoto v Mt Clemens Regional Med Ctr, 314

Mich App 424; 886 NW2d 920 (2016). The panel held that MCR 1.108-- the rule

concerning the calculation of time-- is best understood to signify that “the 182-day notice

period began on December 27, 2013-- the day after plaintiffs served the NOI on

December 26, 2013-- and expired on June 26, 2014.” Id. at 432. Because this meant that

“the notice period did not commence until one day after the limitations period had

expired,” the Court felt “constrained to conclude that filing the NOI on the last day of the

limitations period was not sufficient to toll the statute of limitations . . . .” Id. at 432-433.

The Court acknowledged “that [its] analysis means that a plaintiff who serves an NOI on

the last day of the limitations period is legally incapable of filing a timely complaint and

is, in effect, deadlocked from timely filing a suit in compliance with both the statutory

notice period and the statute of limitations.” Id. at 433. We granted leave to appeal to

consider whether plaintiff’s NOI tolled the statute of limitations and whether the instant

complaint filed the day after the notice period ended was therefore timely. Haksluoto v

Mt Clemens Regional Med Ctr, 500 Mich 892 (2016).

                               II. STANDARD OF REVIEW

       This Court reviews motions for summary disposition de novo.                   Maiden v

Rozwood, 461 Mich 109, 118; 597 NW2d 817 (1999). Defendants’ motion for summary

disposition in the trial court was brought under MCR 2.116(C)(7). All well-pleaded




                                               3
allegations are viewed in the light most favorable to the nonmoving party unless

documentary evidence is provided that contradicts them. Patterson v Kleiman, 447 Mich

429, 434; 526 NW2d 879 (1994). Substantively, this case requires us to interpret the

meaning of statutes and court rules, which are reviewed de novo. See McAuley v Gen

Motors Corp, 457 Mich 513, 518; 578 NW2d 282 (1998). Similarly, “[t]he applicability

of a legal doctrine [constitutes] a question of law. This Court reviews questions of law de

novo.” James v Alberts, 464 Mich 12, 14; 626 NW2d 158 (2001). See also Tkachik v

Mandeville, 487 Mich 38, 45; 790 NW2d 260 (2010) (“The interpretation and

applicability of a common-law doctrine is also a question that is reviewed de novo.”).

                                     III. ANALYSIS

                              A. LEGAL BACKGROUND

       The parties’ arguments and the Court of Appeals’ decision both draw upon certain

provisions of the RJA and upon our court rule on calculating time periods.               The

limitations period for a medical malpractice action is two years. MCL 600.5805(6). The

RJA also imposes a notice requirement on prospective medical malpractice plaintiffs:

       [A] person shall not commence an action alleging medical malpractice
       against a health professional or health facility unless the person has given
       the health professional or health facility written notice under this section
       not less than 182 days before the action is commenced. [MCL
       600.2912b(1).]

Michigan employs a “mailbox rule” for providing this notice of intent.          See MCL

600.2912b(2) (“Proof of the mailing constitutes prima facie evidence of compliance”

with the NOI requirement.). The RJA also provides that mailing an NOI tolls the statute

of limitations



                                            4
       [a]t the time notice is given in compliance with the applicable notice period
       under [MCL 600.2912b], if during that period a claim would be barred by
       the statute of limitations . . . . [MCL 600.5856(c).]

Plaintiff here mailed the required NOI on the final day of the limitations period:

December 26, 2013. Plaintiff argues that, because MCL 600.5856(c) provides that the

limitations period is tolled “[a]t the time notice is given,” the limitations period was

tolled at that point. Because there was some time remaining on the clock (that portion of

December 26 that had not yet elapsed), plaintiff argues that we must “round up” and

afford him a whole day on which to file his complaint after the notice period has ended.

Defendants and the Court of Appeals, by contrast, point to MCR 1.108(1), which

provides that in computing periods of time, “[t]he day of the act, [or] event, . . . after

which the designated period of time begins to run is not included.” Defendants argue that

because the day of the act or event “is not included,” the notice period did not begin until

December 27, 2013, the day after the limitations period ended. Since the limitations

period is tolled under MCL 600.5856(c) only when the limitations period is going to

expire during the notice period, that notice period did not begin until after the limitations

period ended, and therefore “there was nothing left to toll,” Ligons v Crittenton Hosp,

490 Mich 61, 90; 803 NW2d 271 (2011), rendering plaintiff’s complaint untimely. 2

2
  Both parties essentially assume the conclusion of their respective arguments. It is
undoubtedly true that the NOI was filed at some point before the end of December 26,
2013, and that December 27, 2013, was “day one” for purposes of the 182-day
notice/tolling period. However, contrary to defendants’ argument and the position of the
Court of Appeals, identifying “day one” offers little illumination as to the legal
consequences of the unexpired portion of December 26 that remained when plaintiff filed
his NOI. By the same token, while it is true that the RJA provides that tolling begins
“[a]t the time notice is given,” plaintiff also begs the question when he argues that this
language necessarily rendered timely his complaint filed on “day 183.”



                                             5
       As a general matter, “the relevant sections of the Revised Judicature Act

comprehensively establish limitations periods, times of accrual, and tolling for civil

cases.” Trentadue v Buckler Automatic Lawn Sprinkler Co, 479 Mich 378, 390; 738

NW2d 664 (2007). “[T]he Legislature intended the scheme to be comprehensive and

exclusive.” Id. at 391. Consequently, any deviation due to tolling from the two-year

limitations period for malpractice actions is only as provided by statute, such as in MCL

600.5856(c). That tolling provision states that tolling begins “[a]t the time notice is

given,” so long as the limitations period would otherwise expire during the notice period.

Thus, we stated in Driver v Naini, 490 Mich 239, 249; 802 NW2d 311 (2011), that

“[w]hen a claimant files an NOI with time remaining on the applicable statute of

limitations, that NOI tolls the statute of limitations . . . .” Because it is undisputed that

the notice here was filed on the final day of the limitations period (but before that final

day ended), MCL 600.5856(c) has ostensibly been satisfied so as to trigger tolling.

       However, as a general proposition, “[o]ur law rejects fractions of a day . . . .”

Warren v Slade, 23 Mich 1, 3 (1871). To “reject”-- or disregard-- the remaining fraction

of a day means we must either round up to a whole day remaining, or round down to no

days remaining. Driver makes clear that tolling is contingent on there being time left to

toll. Given that the instant NOI was filed on the final day of the limitations period, if we

were to round down, the NOI would not trigger tolling because there would be no time

left to toll. Therefore, to know whether there was any time left to toll and hence whether

tolling was triggered, we must determine whether we round up or round down. While the

Legislature certainly has the power to abrogate the common-law rule disregarding

fractions of a day, see Cohen v Supreme Sitting of the Order of the Iron Hall, 105 Mich


                                             6
283, 288; 63 NW 304 (1895) (“In the absence of any statute recognizing fractions of

days, it has been held that all judgments entered on the same day will be regarded as if

entered at the same time.”) (emphasis added), MCL 500.5856(c) does not do so.

Therefore, the fundamental question we confront here is whether less than a whole day

remaining in the limitations period qualifies as “time remaining on the applicable statute

of limitations” as required by Driver to trigger tolling. In other words, while MCL

600.5856(c) provides that the limitations period is tolled “[a]t the time notice is given,” if

the NOI is served on the final day of the limitations period and only a fraction of a day is

left, can that fractional day be tolled? This is surprisingly a question of first impression

in this state. None of our caselaw squarely answers the question. 3 Rather, we must turn

to the law of fractional days.

3
  Both parties invite us to look to passing remarks in our prior opinions that are consistent
with either plaintiff’s or defendants’ arguments. For example, plaintiff points to Tyra v
Organ Procurement Agency of Mich, 498 Mich 68, 76; 869 NW2d 213 (2015), in which
we characterized an NOI sent on the final day of the limitations period as “timely”; while
the plaintiff’s complaint there was ultimately disallowed as having been filed before the
notice period had ended, plaintiff notes that we raised no concerns that the plaintiff would
have been “deadlocked” had she not waited for the end of the notice period. However,
this is nonbinding dicta. See People v Peltola, 489 Mich 174, 190 n 32; 803 NW2d 140
(2011) (“Obiter dicta are not binding precedent.”). The issue in Tyra was whether the
complaint was filed prematurely, not whether the NOI filed on the final day of the
limitations period succeeded in tolling the running of the statute of limitations.

        Defendants point us, for example, to our order denying leave in Dewan v Khoury,
477 Mich 888 (2006). There, the plaintiff filed the NOI on the final day of the limitations
period, waited 182 days, which ended on a Friday, and then filed suit on the following
Monday. The Court of Appeals held that the complaint was untimely because the notice
period did not begin until the day after the NOI was served, signifying that the notice
period did not begin during the limitations period and thus there was no limitations period
left to toll. We denied leave to appeal. However, denials of leave to appeal do not
establish a precedent. See MCR 7.301(E) (“The reasons for denying leave to
appeal . . . are not to be regarded as precedent.”); Tebo v Havlik, 418 Mich 350, 363 n 2;


                                              7
                            B. LAW OF FRACTIONAL DAYS

        While it is well established that fractional days are to be disregarded, to assert this

affords little insight as to how to go about implementing such disregard. We must

determine whether this disregard is or is not consistent with recognizing that the instant

NOI was filed before the end of the day on December 26, 2013, and if we do take such

note, what effect the unexpired portion of the day had on plaintiff’s subsequent filing

options.    The parties spend considerable effort disputing the significance of MCR

1.108(1) on this case, but that rule deals with only a single aspect of how fractional days

are regarded-- how time periods are counted in relation to fractional days. The law of

fractional days, however, has two relevant strands of analysis-- how time periods are

counted and how fractional days are rounded off.

                                   1. COUNTING TIME

        The law regarding how time is counted is currently codified in two overlapping

provisions. Among our statutes, MCL 8.6 provides that, “[i]n computing a period of

days, the first day is excluded and the last day is included.” Relatedly, MCR 1.108(1)

provides that, “[i]n computing a period of time prescribed or allowed by these rules, by

court order, or by statute . . . [t]he day of the act, [or] event, . . . after which the

designated period of time begins to run is not included,” but “[t]he last day of the period

is included . . . .” 4 This method of excluding the first day and including the last day has

343 NW2d 181 (1984) (opinion by BRICKLEY, J.) (“A denial of leave to appeal has no
precedential value.”); Frishett v State Farm Mut Auto Ins Co, 378 Mich 733, 734 (1966)
(When denying leave to appeal, “the Supreme Court expresses no present view with
respect to the legal questions dealt with in the opinion of the Court of Appeals.”).
4
    The apparent overlap of the statute with the court rule was previously recognized in


                                               8
been codified within our court rules in some version since Michigan’s origins. Our

current court rule is essentially a restatement of its predecessor, GCR 1963, 108.6, which,

in turn, was a broadened version of its predecessor, Court Rule No. 9, § 1 (1945). 5 Court

Rule No. 9, § 1 (1945) applied this method of excluding the first day and including the

last to time periods that ran from the service of various court documents; however, the

same method was used for time periods under statutes as a matter of common law. See,

e.g., Gorham v Wing, 10 Mich 486, 496 (1862) (“When time is to be computed from the

time of an act done, we think the more reasonable rule is that the day on which the act is

done is to be excluded from the computation[.]”).         Thus, although the method of

excluding the first day and including the last was not codified as to statutory time periods

until the 1963 court rules, it nonetheless has consistently been applied in all contexts

because it “best accords with the common understanding and is least likely to lead to

mistakes in the application of statutory provisions.” Griffin v Forrest, 49 Mich 309, 312;

13 NW 603 (1882). The fact that the same method prevails whether implemented by




Beaudry v Beaudry, 20 Mich App 287, 288; 174 NW2d 28 (1969).
5
  “The day on which any rule shall be entered, claim of appeal filed, or order, notice,
pleading or papers served shall be excluded in the computation of the time for complying
with the exigency of such rule, order or notice, pleading or paper, and the day on which a
compliance therewith is required shall be included . . . .” A version of the rule has been
in continuous effect since Michigan’s origins as a state. See Court Rule No. 9 (1933);
Court Rule No. 9 (1931); Supreme Court Rule No. 25 (1916); Circuit Court Rule No. 5
(1916); Supreme Court Rule No. 25 (1897); Circuit Court Rule No. 36(a) (1897);
Supreme Court Rule No. 7 (1858); Circuit Court Rule No. 15 (1858); Supreme Court
Rule No. 7 (1853); Circuit Court Law Rule No. 14 (1853); Supreme Court Rule No. 7
(1843); Circuit Court Law Rule No. 9 (1843); Court Rule No. 21 (1834).



                                             9
court rule or as simply a matter of historical practice suggests that the rule excluding the

first day and including the last is tantamount to a common-law principle. 6

       The rationale for this method of excluding the first day and including the last in

calculating a period of time is to ensure that parties receive the entire amount of time to

which they are entitled. Consider, for example, Dousman v O’Malley, 1 Doug 450

(Mich, 1844), which applied a statutory ancestor of MCL 8.6. Under 1838 RS pt 1, tit 1,

ch 1, § 3, ¶ 11, “[a]ny specified number of days [was to be] construed to mean entire

days, excluding any fraction of a day[.]” 7 Dousman applied the method to 1840 PA 45,

§ 3, which required that a certain “citation . . . be served three days at least, before the

return day thereof . . . .” In Dousman, the citation had been served on March 29, 1843,

with a return date of April 1, and we said that this was insufficient because the statutory

“rule of construction would exclude the day of service, that being but the fraction of a


6
  Cases applying the method without recourse to any positive law authority include
Wesbrook Lane Realty Corp v Pokorny, 250 Mich 548, 550; 231 NW 66 (1930) (“The
general rule . . . is to exclude the day from which the notice begins to run and include that
of performance.”), Gantz v Toles, 40 Mich 725, 728 (1879) (“The general rule in regard
to notices which has always prevailed in this State includes the day of performance and
excludes the day from which notice begins to run.”), and Gorham, 10 Mich at 496
(applying rule excluding first day and including last day to redemption period). On the
other hand, in Anderson v Baughman, 6 Mich 298 (1859), we looked to Supreme Court
Rule No. 7 (1858) rather than more generally invoking the “practice” of the Court. See
also Computation of Time, 9 Opinions of the US Attorney General 131, 132-133 (March
10, 1858) (“It is the universal rule, in the computation of time for legal purposes, not to
notice fractions of a day . . . .”).
7
  This requirement was not retained in the Revised Statutes of 1846, and an analogous
requirement was not reintroduced to our statutory law until the Legislature adopted MCL
8.6 in 1966. As this history makes clear, however, the same requirement has been in our
court rules, and enforced as a matter of practice in our caselaw, the entire time.



                                             10
day; and, but two entire days having intervened, between the day of service and the return

day of the citation, the service was clearly insufficient.” 1 Doug at 451. In other words,

when a party is afforded a certain number of days, that period is construed as a certain

number of whole days, excluding the day which triggered the running of the period, to

ensure that the party receives all of the time to which he or she is entitled. We apply a

similar principle in the medical malpractice realm, requiring that a plaintiff wait the entire

182-day notice period before filing a complaint. See Tyra v Organ Procurement Agency

of Mich, 498 Mich 68, 94; 869 NW2d 213 (2015).

       Defendants argue that because our method of counting days excludes the first day,

the notice period does not begin until the day after the notice was served, which was “day

one” of the notice period under our counting rule.           However, investing this much

significance into identifying “day one” is inconsistent with Dunlap v Sheffield, 442 Mich

195, 200 n 5; 500 NW2d 739 (1993), in which we noted that “if the period was measured

in days, it would begin on the date of the accident” because MCR 1.108(1) “only

indicates that the ‘day counter’ will not register a ‘[one]’ until the day after the accident.”

(Emphasis added.) Dunlap thus establishes that “day one” is not the same as the day that

the period begins running. The day counter is a method by which we ensure that the

party afforded a particular amount of time is provided that entire amount of time. As we

held in Dousman, only whole days are counted so as to ensure that the amount of time

being provided to the “user” of the time consists of the entire amount of time the law

allows for, which the user of the time essentially receives in addition to the fractional day

that initiates the time period. In the context of this case, once the NOI was filed on

December 26, 2013, “day 182” was June 26, 2014. Because Michigan uses a mailbox


                                              11
rule for NOIs, MCL 600.2912b(2), the notice period ran for 182 whole days plus

whatever fraction of the day was left on December 26, 2013, at which time the NOI was

placed in the mail.

       In sum, the law of counting time indicates that the first fractional day-- i.e., the

day that triggers the running of the time period-- is excluded, while the last day is

included, based on common-law notions of fairness. After all,

       [i]f a man is given a certain number of days after an event in which to
       perform an act or claim a right, he is likely to understand that he is allowed
       so many full days, and would be surprised if told that the fragment of the
       day on which the event took place was to be taken into the account against
       him. [Griffin, 49 Mich at 312 (emphasis added).]
Thus, in reckoning the end of the 182-day notice period, we exclude the day on which the

NOI was served to ensure that defendants receive 182 whole days of notice. The law of

counting time tells us how long plaintiff had to wait before filing his complaint to ensure

that defendants received every moment of the notice to which they were entitled. What

the law of counting time does not explain is the legal consequence of the NOI filed on the

final day of the limitations period and the effect of the unexpired fraction of the day on

plaintiff’s options once the notice period ended. In other words, the law of counting time

provides no answer as to whether the NOI, which was filed with less than an entire day

remaining in the limitations period, tolled that period, in that it provides no answer as to

whether the limitations period should be treated as having any time left to toll if there is

only a fraction of a day remaining. To resolve this, we must look to our law relating to

the rounding off of fractional days.




                                            12
                          2. ROUNDING FRACTIONAL DAYS

       As already noted, our law disregards fractions of a day. Warren, 23 Mich at 3.

This concept is not specific to Michigan but is instead a general feature of the common

law. See, e.g., McGill v Bank of US, 25 US (12 Wheat) 511, 514; 6 L Ed 711 (1827)

(“[T]he law makes no fractions of a day.”). Indeed, this proposition predates even

American independence. Blackstone provided “a short explanation of the division and

calculation of time by the English law,” in which he observed that “[i]n the space of a day

all the twenty four hours are usually reckoned; the law generally rejecting all fractions of

a day, in order to avoid disputes.” 2 Blackstone, Commentaries on the Laws of England,

pp **140-141. As we have expressed the principle, “[A]ny act done in the compass of [a

day] is no more referable to any one, than to any other portion of it, but the act and the

day are co-extensive[.]” Warren, 23 Mich at 3. This establishes that there is no need to

inquire into precisely when on December 26, 2013, plaintiff filed his NOI. Instead, the

fact that it was filed at some point or another on that day is all that matters, with the legal

consequence of that action being the same regardless of the precise point in the day when

it occurred. But what consequence, if any, should attach to the act of filing the NOI on

the final day of the limitations period? Should we “round down” and treat the NOI filed

on the final day as ineffective at tolling for want of any time left to toll, or should we

“round up” and treat the NOI as having tolled, and preserved, the date on which the NOI

was filed for use once the notice period ended?

       A system that disregards fractions of a day and trades only in whole days-- a

system in which fractional days are rounded off in some fashion-- will necessarily result

in parties getting somewhat more, or somewhat less, time than they would have received


                                              13
if the calculation of time had taken notice of hours and minutes. This effect has caused

some confusion as to how “edge” cases such as the instant one should be treated.

                Now, in several of these cases, the actual result of the rule . . . may
       be, under given circumstances, to give the party one day more than the
       statute time in which to bring suit, inasmuch as he would be legally entitled
       to act on the very day of the event from which the time is computed, if that
       event took place at an hour of the day which, would permit of action; but,
       on the other hand, the opposite rule . . . would, under other circumstances,
       give him one day less than the statute time, and if that time was one day
       only, would give him no time at all. There is good reason, therefore, in the
       rule . . . of treating the day of the act or event as a point of time only, and
       excluding it altogether from the computation. [Id. at 5.]
We ultimately decided in Warren to err on the side of affording parties somewhat more

time rather than somewhat less-- to “round up” rather than “round down”-- because this

was consistent with “the preponderance of American authority,” which “harmonize[d]

with the mode of computing time under rules of practice,” making it “less likely [that]

those who are to act . . . [are] deceived and misled in their action.” Id. at 6.

       The touchstone of the common law, therefore, is that fractional days must be

rounded off in a way that accords with common understanding and is consistent with

prevailing social customs, practices, and expectations.         We recently reaffirmed this

principle in People v Woolfolk, 497 Mich 23; 857 NW2d 524 (2014). The common-law

rule that fractions of a day were disregarded was traditionally applied to mean that a day

was considered over as soon as it began; accordingly, a person was considered to have

arrived at a particular age on the day before his or her birthday. We rejected this rule as

inconsistent with “the prevailing customs and practices of the people” to conclude that a

person did not advance to their next year of age until his or her actual birthday. Id. at




                                              14
26-27. This establishes an altogether sensible rule that, in disregarding fractions of a day,

we do not consider a day to be over until it is entirely over.

       If, as we said in Warren, “any act done in the compass of [the day] is no more

referable to any one, than to any other portion of it,” we can just as easily say that, in

disregarding fractions of a day, an act taken on a particular day can be construed as

though either the day had not yet begun or was entirely over. If our rule is that a day is

not over until it is entirely over, then we have effectively decided to construe our

disregarding of fractional days, at least in this context, as though the day had not yet

begun-- to, in effect, “round up” rather than down. If we were to analogize days to beads

on an abacus, in disregarding fractions of a day, we keep the beads on one end of the wire

or the other rather than measuring intermediate locations, and we do not move the bead

from one end of the wire to the other until the day is completely over. But this does not

mean that we are incapable of identifying when a bead has been shifted over and when it

has not; it is not inconsistent with our disregard of fractional days to take note that

December 26, 2013, was only partially exhausted when the NOI was mailed. But with

the day not yet over, the bead was not yet advanced. Thus, we first take notice of the fact

that the day was not yet over when the NOI was filed, and second, that the NOI filed on

that day preserved that entire day for use when the 182-day notice period finally expired.

       In reaching a contrary conclusion, the Court of Appeals acknowledged that its

resolution of the case meant that a plaintiff who filed an NOI on the final day of the

limitations period was “deadlocked.” Haksluoto, 314 Mich App at 433. It is hard to see

how a conclusion that a plaintiff could end up “deadlocked” before the limitations period

expires accords with “common understanding,” which we expressed as the governing


                                             15
standard in Griffin. Indeed, this Court has specifically acknowledged this concern when

it stated that “[t]he Legislature surely did not intend its tolling provision as a trap for the

unwary . . . .” Omelenchuk v City of Warren, 461 Mich 567, 576 n 19; 609 NW2d 177

(2000), overruled in part on other grounds by Waltz v Wyse, 469 Mich 642 (2004).

Leaving a plaintiff “deadlocked” when that plaintiff files an NOI before the limitations

period expires seems as if it is the epitome of a “trap for the unwary,” and it cannot be

countenanced here.

       We hold, therefore, that applying our common-law jurisprudence of fractional

days produces a conclusion that a timely NOI preserves the day the NOI is filed as a day

to be used once the limitations period begins running after the notice period ends.

Notably, this applies to any NOI that triggers tolling under MCL 600.5856(c), whether

filed on the final day of the limitations period or on some earlier day. The rule is that

once the notice period ends and the time for the plaintiff to bring a claim once again

begins to run, it will run for the number of whole days remaining in the limitations period

when the NOI was filed, plus one day to reflect the fractional day remaining when the

NOI itself was filed. There is no principled reason to treat the last day differently from

any other-- the abacus bead does not slide over until the day is over, and that applies with

equal force to the ultimate and penultimate days of the limitations period.

       The rule we adopt here has been used in Michigan before. In Crockett v Fieger

Fieger Kenney & Johnson, PC, unpublished per curiam opinion of the Court of Appeals,

issued October 28, 2003 (Docket No. 240863), the claim accrued on April 10, 1996. The

Court stated:




                                              16
        Assuming arguendo the notice of intent had been sent on April 10, 1998
        [the last day of the limitations period], the limitations period would have
        been tolled until Friday, October 9, 1998 . . . , and suit would have [had to
        have] been filed by the following Monday . . . . [Id. at 2 (emphasis added).]
This is precisely the result we endorse here-- when an NOI is filed on the final day of the

limitations period, the next business day after the notice period expires is an eligible day

to file suit. 8

        As noted, this rule applies whether the NOI is filed on the final day of the

limitations period or some day before the final day. Either way, if it is filed at a point at

which tolling will occur, the remaining period preserved for plaintiff to use once the

notice period ends comprises the number of whole days remaining in the period of

limitations when the NOI was filed, plus one day to reflect the fractional day remaining

when the NOI is filed. Consider, in this light, the example of Lancaster v Wease,

unpublished per curiam opinion of the Court of Appeals, issued September 28, 2010

(Docket No. 291931).       There, the plaintiff filed her complaint the day before the

limitations period expired and, after the notice period ended, filed her complaint not on

the day immediately following the 182-day notice period (“day 183” after the NOI), but

instead the day after that (“day 184” after the NOI). The Court held that her complaint

was untimely. Under the rule we adopt here, that is the wrong conclusion-- the plaintiff’s

8
  Maine has reached the same conclusion with its similar notice scheme, concluding that
“the day of serving notice of claim . . . does not count in either the calculation of the
period of limitations or in the calculation of the 90-day notice period,” leaving the day on
which notice is served as a preserved day of the limitations period once the notice period
ends. Gilbert v Maine Med Ctr, 483 A2d 1237, 1239 (Me, 1984). See also Woods v
Young, 53 Cal 3d 315, 326 n 3; 279 Cal Rptr 613; 807 P2d 455 (1991) (“A plaintiff who
serves the notice of intent to sue on the last day of the limitations period has one day after
the ninety-day waiting period to file the complaint.”).



                                             17
complaint should have been deemed timely because the one whole day remaining in the

limitations period was preserved plus the day on which the NOI was filed.

                                    C. APPLICATION

       As applied to the instant case, the rule is simple to implement. Plaintiff filed his

NOI on the final day of the limitations period-- December 26, 2013. Because it was filed

before the end of the day on December 26, 2013, some fraction of that day remained. We

take notice of that fraction of the day only to the extent that we recognize that it was not

yet over, and not yet having ended, our metaphorical abacus bead was not yet shifted

from one end of the wire to the other. Consequently, the NOI tolled the limitations

period, leaving one day for plaintiff to file his complaint after the notice period ended.

                                  D. PRESERVED DAY

       Defendants also argue that even if plaintiff’s NOI served on the final day of the

limitations period successfully tolled the running of the statute of limitations, plaintiff’s

complaint was still untimely. They argue that plaintiff was required to file his complaint

on “day 182”-- the final day of the 182-day notice period-- rather than on “day 183,” the

following day, on which he did file. 9 The RJA requires a plaintiff to wait 182 days after

filing an NOI before filing suit.       See MCL 600.2912b(1) (“[A] person shall not

9
  Defendants point to dicta in Kincaid v Cardwell, 300 Mich App 513, 524; 834 NW2d
122 (2013), in support of their argument. “This Court, of course, is not bound by Court
of Appeals decisions.” Catalina Mktg Sales Corp v Dep’t of Treasury, 470 Mich 13, 23;
678 NW2d 619 (2004). Moreover, the statement in Kincaid that an act of malpractice
must have occurred within two years and 182 days of the filing of the complaint (rather
than, as we hold here, two years and 183 days) constituted dicta when the act of
malpractice occurred two years and 207 days before the filing of the complaint. The
distinction pertinent in the instant case was not relevant.



                                             18
commence an action alleging medical malpractice . . . unless the person has given . . .

written notice . . . not less than 182 days before the action is commenced.”) (emphasis

added). We have made clear that a plaintiff must wait the entire 182 days before filing a

complaint. In Burton v Reed City Hosp Corp, 471 Mich 745, 754; 691 NW2d 424

(2005), we said that “the failure to comply with the statutory [notice] requirement renders

the complaint insufficient to commence the action.” In Tyra, 498 Mich at 76-77, the

plaintiff’s action accrued on April 4, 2008, and the limitations period therefore expired on

April 4, 2010. The NOI, dated April 1, 2010, was placed in the mail on April 4, 2010.

The complaint was then filed on September 30, 2010, which was 179 days after the NOI.

We held that the complaint was premature and therefore legally insufficient. In doing so,

we observed that “[e]ven assuming that the NOI had been sent on April 1, 2010, . . . the

complaint was filed at least one day prematurely.” Id. at 77 n 5. Under MCR 1.108(1),

September 30, 2010-- the day the complaint in Tyra was filed-- was “day 182” after April

1, 2010. Our conclusion that a complaint on “day 182” was untimely only further

emphasizes that the entire 182-day notice period must be over before a plaintiff can file a

complaint. Indeed, this is precisely the rule of Dousman, in which the plaintiff had to

wait three whole days plus the day of service before hailing the defendant into court.

       In much the same fashion here, had plaintiff filed his complaint on June 26, 2013--

“day 182”-- the complaint would have been untimely and legally insufficient. Instead, he

had to wait 182 days as calculated by MCR 1.108(1), meaning that he had to wait until

June 26, 2013, was over before using whatever time remained of the period of

limitations-- in this case, one day, June 27, 2013, on which he filed the complaint.




                                            19
Therefore, his complaint was timely filed and was legally sufficient to commence his

suit.

                                   IV. CONCLUSION

        This Court has not hesitated in the past to enforce the various notice and filing

requirements related to medical malpractice actions as they are written. Where, as here,

plaintiff’s NOI was timely filed and he filed his complaint on the day that he preserved

from the limitations period, he cannot be denied his day in court. Consequently, the

decision of the Court of Appeals is reversed, and the matter is remanded to the trial court

for further proceedings consistent with this opinion.


                                                        Stephen J. Markman
                                                        Brian K. Zahra
                                                        Bridget M. McCormack
                                                        David F. Viviano
                                                        Richard H. Bernstein
                                                        Joan L. Larsen
                                                        Kurtis T. Wilder




                                            20